          Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

NOAH A. MESSING,                                     )
                                                     )
Plaintiff                                            )   Civil Action No :   3:,c1c.vlLf~ ~ (AV'JT)
                                                     )
                                                     )
v.                                                   )   July 13, 2019
                                                     )
THE TOWN OF HAMDEN                                   )
                                                     )   Jury Trial Demanded
Defendant                                            )
                                                     )
                                                     )




                                COMPLAINT FOR DAMAGES

     1.     Plaintiff owns a home in Hamden, Connecticut that, because of Defendant's direct

            actions and decisions, becomes flooded on a regular basis. Defendant repaved a

            road-Deepwood Drive, just north of the border between Hamden and New Haven-

            in a manner that funneled thousands of gallons of water onto Plaintiffs property.

     2.     This flooding is documented by numerous videos and photos in Plaintiffs possession,

            by the testimony of the home's current and former residents, and by independent

            witnesses (including landscaping experts) who have attempted, without success, to

            reduce the flooding that Hamden has caused. One such expert stated that he had never

            seen a home that had so much water funneled onto it.

     3.     This flooding has lowered the home's value enormously. It has caused house-wide

            mold outbreaks. It has forced the Plaintiff to compensate tenants for ruined property,

            caused one tenant to terminate his lease prematurely, and forced the Plaintiff to spend




                                                 1
     Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 2 of 9




      more than $25,000 to remediate the problems directly caused by the flooding that

      Defendant caused-without success.

4.    Plaintiff has attempted to resolve the displlte without litigation: he or his

      representative contacted Defendant's engineering department at least five times to ask

      Defendant to add a drainage system or propose some other solution in order to end

      the flooding. That department acknowledged in October 2018 that there was a

      significant problem stemming from Defendant's engineering decisions, promised to

      reply to Plaintiff with a plan to end the flooding, and then ignored serial inquiries

      from Plaintiff for an update or action plan.

5.    After one final attempt earlier this month to obtain a remedy without litigation-a

      request that also went ignored-Plaintiff asks this Court to compensate him for his

      damages.

6.    Case law holds municipalities liable under the Takings Clause when they repave

      roads or make other engineering decisions that wind up flooding private property.

      Plaintiff requests a jury trial as to the amount of his damages (and to liability, if

      necessary, though Plaintiff expects to obtain summary judgment on the Defendant's

      liability).

                            JURISDICTION AND VENUE

7.    This Court has jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. § 1983, as the

      Supreme Court recently held in Knick v Township of Scott, Pennsylvania (No. 17-

      647). Supplemental jurisdiction over Plaintiffs state law claim (Count 3) rests on 28

      u.s.c. § 1367.



                                             2
      Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 3 of 9




8.     Venue lies in this judicial district because Plaintiff, Defendant, and the property that

       was flooded all are located in Hamden, Connecticut.

                                        PARTIES

9.     Plaintiff, Noah Messing, resides at 34 Deepwood Drive in Hamden, CT. He is the

       owner of an additional property on the same street-IO Deepwood Drive, also in

       Hamden-which is the subject of this lawsuit.

10.    Defendant is the Town of Hamden, located in New Haven County, within the State of

       Connecticut. For purpose of this litigation the Defendant is located at 2750 Dixwell

       Avenue, Hamden, CT 06518 or such other place as the Town of Hamden may treat as

       its place of business.

                                FACTUAL ALLEGATIONS

11.    Deepwood Drive is a public street in the Town of Hamden that lies close to the

       boundary between Hamden and New Haven. Located across from Lake Whitney,

       Deepwood Drive winds up a steep hill.

12.    Under approximately 2016, Deepwood Drive had a drainage ditch/conduit running

       alongside the paved road to ensure that water runoff would not flood the properties

       located closest to Whitney A venue-at the bottom of the hill. Plaintiff does not know

       whether such drainage existed on the entire street, but it existed, on information and

       belief, at the bottom of the street, which (because of the simple fact that water flows

       downhill) is where flooding risks are greatest. The drainage system sufficed to

       prevent flooding at 10 Deepwood Drive, which is house that is closest to sea level

       along Deepwood Drive. Even aside from the drainage system, on information and




                                             3
       Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 4 of 9




        belief, Deepwood Drive was paved in a manner that prevent 10 Deepwood Drive

        from flooding.

13 .    Plaintiff is the owner of 10 Deepwood Drive.

14.     In or around 2016, Defendant repaved Deepwood Drive.

15.     In repaving the street, Hamden removed the drainage system that prevented 10

        Deepwood Drive from becoming flooded during moderate or heavy rains. It also

        changed the angles/grading of the road in a manner that causes water to course down

        the hill, veering to the right to go down the downward-sloped driveway of 10

        Deepwood Drive. Since the repaving, 10 Deepwood Drive floods when moderate or

        heavy rains occur.

16.     Defendant knew or should have known that the manner in which it repaved the road

        guaranteed that 10 Deepwood Drive would flood. An employee from the Hamden

        Engineering Department admitted as much in a conversation with Plaintiff.

17.     On information and belief, Hamden (by and through its employees or its agents),

        repaved Deepwood Drive without adding a drainage system in order to reduce the

        cost of the project-given that adding a new drainage system would have increased

        the cost of the overall project considerably.

18.     Plaintiff purchased the home and all rights in early 2018, including (as the Supreme

        Court has held) claims under the Taking Clause of the U.S. Constitution that run with

        the property.

19.     Plaintiff began renting out 10 Deepwood Drive soon after acquiring it, in the early

        part of 2018 (in winter). The tenants complained that the property flooded whenever

        heavy or moderate rains fell. This water runoff resulted in dangerous pools of ice



                                              4
      Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 5 of 9




       right outside the property that jeopardized tenants and their guests. This ice exposed

       Plaintiff to the risk of significant liability, though (fortuitously) no one slipped on the

       ice and became injured, to Plaintiffs knowledge.

20.    The problem worsened as the humidity levels rose. The house, following heavy rains

       and as a direct cause of the flooding caused by Defendant, began to smell dank and

       moldy. Huge pools of water gathered at various places outside the property, often

       four or five inches deep. The water seeped into the ground around the house; on

       information and belief, water seeped into the house, damaging walls and weakening

       the house's foundation.

21.    Plaintiff (through his part-time assistant or directly) contacted employees of

       Defendant, in the Town of Hamden's Engineering Department. They did not return

       phone calls.

22.    The problem worsened. The house became infested by mold. The house reeked. The

       tenants' personal property became covered in mold. Thousands of dollars of property

       needed to be thrown away. One tenant terminated his lease, citing the mold as the

       reason for his decision. Plaintiff needed to reduce the rent of the other two tenants to

      prevent them from moving out. Plaintiff made a further reduction in rent to offset the

      damage to the tenants' property.

23.   Plaintiff took numerous videos showing a stream of water-roughly a foot wide and a

      quarter-inch deep, racing down Deepwood Drive and curling onto his property and

      toward the house. One independent observer described this rapid flow as a "river."

24.   In response to additional calls to Defendant's Engineering Department, two

      individuals from the Department finally came to inspect the property. They were



                                              5
      Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 6 of 9




       candid about the situation, acknowledging that the repaved road and its lack of a

       drainage system caused the flooding. They said that they would speak with colleagues

       who work for the Town of Hamden to propose a solution.

25.    They did not contact Plaintiff ever again.

26.    Over the course often months, their department did not respond to numerous calls by

       Plaintiff and his part-time personal assistant asking for an update and for the

       Defendant to propose a solution.

27.    Plaintiff paid thousands of dollars to remediate the mold, between cleaning costs,

       testing for toxic mold, paying a contractor to build a temporary barrier to block the

       water, reducing rent of two tenants, losing the rent of one tenant, needing to install a

       $16,900 air conditioning system to handle the intense humidity caused by the

       flooding, and approximately $,5000 or so in landscaping costs to increase drainage on

       the property and to regrade dirt and walkways to cause water to move further from

       the house.

28.    None of these actions has prevented the flooding. One landscaping specialist said that

       the grading completed by the Defendant was the "worst I've ever seen" and has

       agreed to testify that, in his professional opinion, the Defendant's actions are the

       direct cause of the flooding.

29.    Plaintiff intends to show at trial that, as a result of the flooding that Defendant caused,

       10 Deepwood Drive is approximately $150,000 less valuable than before Hamden

      repaved Deepwood Drive, and possibly more if the house proves unsellable because

      of the flooding and risk of mold. If toxic mold develops in the home, the economic

      harm to Plaintiff home may prove even more significant. Likewise, Plaintiffs



                                              6
       Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 7 of 9




        damage will be far greater than $150,000 if expert evaluation concludes that the

        foundation is damaged.

30.     Plaintiff spend dozens of hours troubleshooting this problem placating tenants, lining

        up contractors, researching toxic mold, paying an assistant to aid with this process,

        and otherwise spending time on a problem that Defendant created.

31.     Municipalities are liable when they repave roads or make other engineering decisions

        that wind up flooding private property.

32.     A property does not need to be permanently flooded to cause a taking of property:

        regularly recurring flooding constitutes a taking.

33.     Plaintiff acknowledges that Defendant had the legal power, under principles of

        eminent domain, to flood his property provided that it paid fair compensation.

34.     Plaintiff has received no compensation for the flooding caused by Defendant-neither

        fair nor otherwise.

35.     All actions taken by the Town of Hamden were taken in the town's official capacity.

                                  CLAIM FOR RELIEF

 Count 1: Taking of Property Under the Fifth Amendment of the U.S. Constitution

36.    Paragraphs 1-34 are incorporated by reference.

3 7.   Defendant engaged in a per se taking by taking actions that result in flooding

       Plaintiffs property at 10 Deepwood Drive whenever moderate or heavy rain falls in

       the immediate area.

38.    Alternatively, Defendant completed a regulatory taking of Plaintiffs property through

       the same actions.




                                             7
       Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 8 of 9




39.     Plaintiff is entitled to and seeks fair compensation for the Defendant's physical taking

        of his property.

40.     Plaintiff further seeks reimbursement of costs and compensation for his time.

                                  Count 2: 28 U.S.C. § 1983

41.     Paragraphs 1-39 are incorporated by reference.

42.     Defendant has violated Plaintiffs constitutional right to receive fair compensation for

        taking of Plaintiffs private property and constitutional privilege to enjoy his property

        without flooding unless fair compensation is paid.

43.     Defendant acted under color of a state statute because it is empowered by the State of

        Connecticut to pave or repave roads and otherwise to administer the Town of

        Hamden and it chooses.

44.     Defendant acted under color of an ordinance or official action. On information and

        belief, the Mayor of the Town of Hamden was personally involved in the decision to

        repave Deepwood Drive, and either he or his designee made decisions about how to

        repave the road and whether to add a drainage system.

45 .    On information and belief, Defendant acted under a custom and practice of repaving

        municipal roads in a manner that does not properly protect homes toward the bottom

        of hills from flooding.

46.     Plaintiff is a citizen of the United States.

                      Count 3: Connecticut General Statute 12-119

47.    Paragraphs 1-45 are incorporated by reference.

48.    Defendant is in violation of C.G.S. 12-119 by materially altering the value of I 0

       Deepwood Drive in a manner that makes the rate of taxation manifestly excessive.



                                                8
            Case 3:19-cv-01442-AWT Document 1 Filed 09/13/19 Page 9 of 9




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief:

        a. Damages for the reduction in value to his property

        b. Reimbursement for the expenses incurred remediating the flooding (including rent

             reductions)

        c. Compensation for lost rent from the tenant who ended his lease

        d. Compensation for the value ofrepairing any structural elements of the house in

             question, including its foundation, as appropriate.

        e. Compensation for his time and personnel costs in responding to the flooding that

             Defendant caused.

       f.    Declaratory judgment that, under C.G.S. Sec. 12-119, the property taxes on 10

             Deepwood Drive must be reduced to an appropriate level that actually matches the

             new value of the property rather than current manifestly excessive level.



I declare, under penalty of perjury, that all of the above facts are, to the best of my knowledge,

true and correct.


September 13, 2019                                             Plaintiff




                                                               By: ~           ~
                                                               Noah ~ n"
                                                               127 Wall St.
                                                               New Haven, CT 06511
                                                               Tel: (203) 500-6293
                                                               Email: noah.messing@yale.edu
                                                               Representing himself pro se



                                                  9
